Exhibit 10(c)

LOAN AGREEMENT

THIS LOAN AGREEMENT (“Agreement”) is made and entered into as of September 22,
2008 by and between WD-40 Company, a Delaware corporation (“Borrower”), and
UNION BANK OF CALIFORNIA, N.A., a national banking association (“Bank”).

SECTION 1. THE CREDIT

1.1 CREDIT FACILITIES

1.1.1 The Revolving Loan. Bank will loan to Borrower an amount not to exceed Ten
Million Dollars ($10,000,000) outstanding in the aggregate at any one time (the
“Revolving Loan”). The proceeds of the Revolving Loan shall be used for
Borrower’s general working capital purposes. Borrower may borrow, repay and
reborrow all or part of the Revolving Loan in amounts of not less than One
Hundred Thousand Dollars ($100,000) in accordance with the terms of the
Revolving Note (defined below). All borrowings of the Revolving Loan must be
made before October 3, 2011, at which time all unpaid principal and interest of
the Revolving Loan shall be due and payable. The Revolving Loan shall be
evidenced by Bank’s standard form of commercial promissory note (the “Revolving
Note”). Bank shall enter each amount borrowed and repaid in Bank’s records and
such entries shall be deemed correct, except upon a showing of a manifest error.
Omission of Bank to make any such entries shall not discharge Borrower of its
obligation to repay in full with interest all amounts borrowed.

1.2 Terminology. The following words and phrases, whether used in their singular
or plural form, shall have the meanings set forth below:

“GAAP” means generally accepted accounting principles and practices consistently
applied. Accounting terms used in this Agreement but not otherwise expressly
defined have the meanings given them by GAAP.

“L/C” means the Commercial L/Cs or the Standby L/Cs, or both, as the context may
require.

“Lien” means any voluntary or involuntary security interest, mortgage, pledge,
claim, charge, encumbrance, title retention agreement, or third party interest,
covering all or any part of the property of Borrower or any Guarantor.

“Loan” means all the credit facilities described above.

“Loan Documents” means this Agreement, the Note, and all other documents,
instruments and agreements required by Bank and executed in connection with this
Agreement, the Note, the Loans, and with all other credit facilities from time
to time made available to Borrower by Bank.

“Note” means all the promissory notes described above.

 

Page 1



--------------------------------------------------------------------------------

1.4 Prepayment. The Loan may be prepaid in full or in part but only in
accordance with the terms of the Note, and any such prepayment shall be subject
to any prepayment fee provided for therein. In the event of a principal
prepayment on any term indebtedness, the amount prepaid shall be applied to the
scheduled principal installments due in the reverse order of their maturity on
the Loan being prepaid.

1.5 Interest. The unpaid principal balance of the Loan shall bear interest at
the rate or rates provided in the Note.

1.6 Balances. Borrower shall maintain its major depository accounts with Bank
until all obligations of Borrower to Bank under the Loan Documents have been
paid in full.

1.7 Disbursement. Bank shall disburse the proceeds of the Loan as provided in
Bank’s standard form Authorization(s) to Disburse executed by Borrower.

SECTION 2. CONDITIONS PRECEDENT

Bank shall not be obligated to disburse all or any portion of the Loans unless
at or prior to the time of each such disbursement, the following conditions have
been fulfilled to Bank’s satisfaction:

2.1 Compliance. Borrower shall have performed and complied with all terms and
conditions required by this Agreement to be performed or complied with, and
shall have executed and delivered to Bank the Note and all other Loan Documents.

2.2 Authorization to Obtain Credit. Borrower shall have provided Bank with an
executed copy of Bank’s form Authorization to Obtain Credit and certified copies
of resolutions duly adopted by Borrower’s board of directors and in form
satisfactory to Bank, authorizing the execution, delivery and performance of
this Agreement and the other Loan Documents. Such resolutions shall also
designate the persons who are authorized to act on Borrower’s behalf in
connection with this Agreement to do the things required of Borrower pursuant to
this Agreement.

2.3 Continuing Compliance. At the time any disbursement is to be made and
immediately thereafter, there shall not exist any Event of Default (as
hereinafter defined) or any event, condition, or act which with notice or lapse
of time, or both, would constitute an Event of Default.

SECTION 3. REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants that:

3.1 Organization and Qualification. Borrower is duly organized and existing
under the laws of the state of its organization, is duly qualified and in good
standing in any jurisdiction where such qualification is required, and has the
power and authority to carry on the business in which it is engaged and/or
proposes to engage.

3.2 Power and Authorization. Borrower has the power and authority to enter into
this Agreement and to execute and deliver the Note and all other Loan Documents.
This Agreement and all things required by this Agreement and the other Loan
Documents have been duly authorized by all requisite action of Borrower.

 

Page 2



--------------------------------------------------------------------------------

3.3 Authority to Borrow. The execution, delivery and performance of this
Agreement, the Note and all other Loan Documents are not in contravention of any
of the terms of any indenture, agreement or undertaking to which Borrower is a
party or by which it or any of its property is bound or affected.

3.4 Compliance with Laws. Borrower is in compliance with all applicable laws,
rules, ordinances or regulations which materially affect the operations or
financial condition of Borrower.

3.5 Title. Except for assets which may have been disposed of in the ordinary
course of business, Borrower has good and marketable title to all property
reflected in its financial statements delivered to Bank and to all property
acquired by Borrower since the date of said financial statements, free and clear
of all material Liens, except Liens specifically referred to in said financial
statements.

3.6 Financial Statements. Borrower’s financial statements, including both a
balance sheet at May 31, 2008, together with supporting schedules, and an income
statement for the Nine (9) months ended May 31, 2008, have heretofore been
furnished to Bank, are true and complete, and fairly represent Borrower’s
financial condition for the period covered thereby. Since May 31, 2008, there
has been no material adverse change in Borrower’s financial condition or
operations.

3.7 Litigation. There is no litigation or proceeding pending or threatened
against Borrower or any of its property which is reasonably likely to affect the
financial condition, property or business of Borrower in a materially adverse
manner or result in liability in excess of Borrower’s insurance coverage.

3.8 ERISA. Borrower’s defined benefit pension plans (as defined in the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)), meet, as of the
date hereof, the minimum funding standards of Section 302 of ERISA, and no
Reportable Event or Prohibited Transaction as defined in ERISA has occurred with
respect to any such plan.

3.9 Regulation U. No action has been taken or is currently planned by Borrower,
or any agent acting on its behalf, which would cause this Agreement or the Note
to violate Regulation U or any other regulation of the Board of Governors of the
Federal Reserve System, or to violate the Securities and Exchange Act of 1934,
in each case as in effect now or as the same may hereafter be in effect.
Borrower is not engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock as one of its important activities and,
except as may be expressly agreed to and documented between Borrower and Bank,
none of the proceeds of the Loan will be used directly or indirectly for such
purpose.

3.10 No Event of Default. Borrower is not now in default in the payment of any
of its material obligations, and there exists no Event of Default, and no
condition, event or act which with notice or lapse of time, or both, would
constitute an Event of Default.

3.11 Continuing Representations and Warranties. The foregoing representations
and warranties shall be considered to have been made again at and as of the date
of each and every Loan disbursement and shall be true and correct as of each
such date.

 

Page 3



--------------------------------------------------------------------------------

SECTION 4. AFFIRMATIVE COVENANTS

Until all sums payable pursuant to this Agreement, the Note and the other Loan
Documents have been paid in full, unless Bank otherwise consents in writing,
Borrower agrees that:

4.1 Use of Proceeds. Borrower will use the proceeds of the Loan only as provided
in Section 1 above.

4.2 Payment of Obligations. Borrower will pay and discharge promptly all taxes,
assessments and other governmental charges and claims levied or imposed upon it
or its property, or any part thereof; provided, however, that Borrower shall
have the right in good faith to contest any such taxes, assessments, charges or
claims and, pending the outcome of such contest, to delay or refuse payment
thereof provided that adequately funded reserves are established by it to pay
and discharge any such taxes, assessments, charges and claims.

4.3 Maintenance of Existence. Borrower will maintain and preserve its existence,
its assets, and all rights, franchises, licenses and other authority necessary
for the conduct of its business, and will maintain and preserve its property,
equipment and facilities in good order, condition and repair. Bank may, at
reasonable times, visit and inspect any of Borrower’s properties.

4.4 Records. Borrower will keep and maintain full and accurate accounts and
records of its operations in accordance with GAAP.

4.5 Information Furnished. Borrower will furnish to Bank:

(a) Within forty-five (45) days after the close of each fiscal quarter, except
for the final quarter of each fiscal year, its unaudited balance sheet as of the
close of such fiscal quarter, its unaudited income and expense statement with
supportive schedules, and its statement of retained earnings for that fiscal
quarter, all prepared in accordance with GAAP.

(b) Within one hundred twenty (120) days after the close of each fiscal year, a
copy of its statement of financial condition including at least its balance
sheet as of the close of such fiscal year and its income and expense statement,
and its retained earnings statement for such fiscal year, examined and prepared
on an audited basis by independent certified public accountants selected by
Borrower and reasonably satisfactory to Bank, in accordance with GAAP along with
any management letter provided by such accountants.

(c) Within forty-five (45) days after the close of each fiscal quarter, except
for the final quarter of each fiscal year, a certification of compliance with
all covenants under this Agreement, executed by Borrower’s duly authorized
officer, in form acceptable to Bank.

(d) Within one hundred twenty (120) days after the close of each fiscal year, a
certification of compliance with all covenants under this Agreement, executed by
Borrower’s duly authorized officer, in form acceptable to Bank.

 

Page 4



--------------------------------------------------------------------------------

(e) Prompt written notice to Bank of any Event of Default or breach under any of
the terms or provisions of this Agreement or any other Loan Document, any
litigation which would have a material adverse effect on Borrower’s financial
condition, and any other matter which has resulted in, or is likely to result
in, a material adverse change in Borrower’s financial condition or operations.

(f) Prior written notice to Bank of any change in Borrower’s officers and other
senior management, Borrower’s name or state of organization, and the location of
Borrower’s assets.

(g) Within fifteen (15) days after Borrower knows or has reason to know that any
Reportable Event or Prohibited Transaction (as defined in ERISA) has occurred
with respect to any defined benefit pension plan of Borrower, a statement of an
authorized officer of Borrower describing such event or condition and the
action, if any, which Borrower proposes to take with respect thereto.

(h) Such other financial statements and information as Bank may reasonably
request from time to time.

4.6 Consolidated Net Worth. Borrower will at all times maintain Consolidated Net
Worth of not less than One Hundred Four Million Three Hundred Thousand Dollars
($104,300,000) increasing by Twenty-Five percent (25%) of Borrower’s
consolidated net profit after taxes for each fiscal quarter ending on or after
August 31, 2008. “Consolidated Net Worth” means Borrower’s consolidated net
worth increased by any indebtedness subordinated to Bank.

4.7 Consolidated Debt to EBITDA. Borrower will at all times maintain a ratio of
consolidated total funded debt to consolidated EBITDA of not greater than
2.25:1.0. “Consolidated EBITDA” means consolidated earnings before interest,
taxes, depreciation and amortization for the twelve (12) month period
immediately preceding the date of calculation.

4.8 Consolidated Fixed Charge Coverage Ratio. Borrower will maintain a ratio of
Consolidated EBITDAR minus capital expenditures and cash income taxes to
Consolidated Fixed Charges of not less than 1.2:1.0 as of the close of each
fiscal quarter. “Consolidated EBITDAR” means Consolidated EBITDA plus rent
expense for twelve (12) month period immediately preceding the date of
calculation. “Consolidated Fixed Charges” means cash paid for interest, rent and
debt principal payments, on a consolidated basis, for the twelve (12) month
period immediately preceding the date of calculation.

4.9 Insurance. Borrower will keep all of its insurable property, whether real,
personal or mixed, adequately insured by good and responsible companies against
fire and such other risks for damages to persons and property as are customarily
insured against by companies conducting similar business with respect to like
properties. Borrower will maintain adequate worker’s compensation insurance.

4.10 Additional Requirements. Upon Bank’s demand, Borrower will promptly take
such further action and execute all such additional documents and instruments in
connection with this Agreement and the other Loan Documents as Bank in its
reasonable discretion deems necessary, and promptly supply Bank with such other
information concerning its affairs as Bank may request from time to time.

 

Page 5



--------------------------------------------------------------------------------

4.11 Litigation and Attorneys’ Fees. Upon Bank’s demand, Borrower will promptly
pay to Bank reasonable attorneys’ fees, including the reasonable estimate of the
allocated costs and expenses of in-house legal counsel and staff, and all costs
and other expenses paid or incurred by Bank in collecting, modifying or
compromising the Loan or in enforcing or exercising its rights or remedies
created by, connected with or provided for in this Agreement and the other Loan
Documents. If any judicial action, arbitration or other proceeding is commenced,
only the prevailing party shall be entitled to attorneys’ fees and court costs.

4.12 Bank Expenses. Upon Bank’s request, Borrower will pay or reimburse Bank for
all costs, expenses and fees incurred by Bank in preparing and documenting this
Agreement and the Loan, and all amendments and modifications to any Loan
Documents, including but not limited to all filing and recording fees, costs of
appraisals, insurance and attorneys’ fees, including the reasonable estimate of
the allocated costs and expenses of in-house legal counsel and staff.

SECTION 5. NEGATIVE COVENANTS

Until all sums payable pursuant to this Agreement, the Note and the other Loan
Documents have been paid in full, unless Bank otherwise consents in writing,
Borrower agrees that:

5.1 Borrowings. Borrower will not sell, discount or otherwise transfer any
account receivable or any note, draft or other evidence of indebtedness, except
to Bank or except to a financial institution at face value for deposit or
collection purposes only, and without any fees other than the financial
institution’s normal fees for such services. Borrower will not borrow any money,
become contingently liable to borrow money, or enter any agreement to directly
or indirectly obtain borrowed money, except pursuant to agreements with Bank.

5.2 Sale of Assets, Liquidation or Merger. Borrower will not liquidate, dissolve
or enter into any consolidation, merger, partnership or other combination, or
convey, sell or lease all or the greater part of its assets or business, or
purchase or lease all or the greater part of the assets or business of another.

5.3 Loans, Advances and Guaranties. Borrower will not, except in the ordinary
course of business as currently conducted, make any loans or advances, become a
guarantor or surety, or pledge its credit or properties.

5.4 Investments. Borrower will not purchase the debt or equity of another except
for savings accounts and certificates of deposit of Bank, direct U.S. Government
obligations, and commercial paper issued by corporations with the top ratings of
Moody’s or Standard & Poor’s, provided that all such permitted investments shall
mature within one year of purchase.

5.5 Payment of Dividends. Borrower will not declare or pay any dividends or
share repurchases, or authorize or make any other distribution with respect to
any of its stock now or hereafter outstanding which exceeds in the aggregate for
any fiscal quarter Forty Seven Million Seven Hundred Thousand Dollars
($47,700,000) plus Seventy Five percent (75%) of Borrower’s net profit after
taxes for each quarter beginning September 1, 2007.

5.6 Redemption of Stock. Borrower will not redeem or retire any share of its
capital stock for value.

 

Page 6



--------------------------------------------------------------------------------

5.7 Affiliate Transactions. Borrower will not transfer any property to any
affiliate, except for value received in the normal course of business and for an
amount, including any management or service fee(s), as would be conducted and
charged with an unrelated or unaffiliated entity. Borrower will not pay any
management fee or fee for services to any affiliate without Bank’s prior written
consent.

SECTION 6. EVENTS OF DEFAULT

The occurrence of any of the following events (“Events of Default”) shall
terminate any obligation of Bank to make or continue the Loan and shall
automatically, unless otherwise provided under the Note, make all sums of
interest and principal and any other amounts owing under the Loan immediately
due and payable, without notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor, or any other notices or demands:

6.1 Borrower shall default in the due and punctual payment of the principal of
or the interest on the Note or on any amounts owing under any of the Loan
Documents.

6.2 Any default shall occur under the Note.

6.3 Borrower shall default in the due performance or observance of any covenant
or condition of the Loan Documents.

6.4 Any guaranty or subordination agreement required hereunder shall be breached
or becomes ineffective, or any Guarantor or subordinating creditor shall die,
disavow or attempt to revoke or terminate such guaranty or subordination
agreement.

SECTION 7. GENERAL PROVISIONS

7.1 Additional Remedies. The rights, powers and remedies given to Bank hereunder
shall be cumulative and not alternative and shall be in addition to all rights,
powers and remedies given to Bank by law against Borrower or any other person or
entity including but not limited to Bank’s rights of setoff and banker’s lien.

7.2 Nonwaiver. Any forbearance or failure or delay by Bank in exercising any
right, power or remedy hereunder shall not be deemed a waiver thereof and any
single or partial exercise of any right, power or remedy shall not preclude the
further exercise thereof. No waiver shall be effective unless it is in writing
and signed by an officer of Bank.

7.3 Inurement. The benefits of this Agreement and the other Loan Documents shall
inure to the successors and assigns of Bank and the permitted successors and
assigns of Borrower, but any attempted assignment by Borrower without Bank’s
prior written consent shall be null and void.

7.4 Applicable Law. This Agreement and the other Loan Documents shall be
governed by and construed according to the laws of the State of California.

 

Page 7



--------------------------------------------------------------------------------

7.5 Severability. Should any one or more provisions of this Agreement or any
other Loan Document be determined to be illegal or unenforceable, all other
provisions of such document shall nevertheless be effective.

7.6 Controlling Document. In the event of any inconsistency between the terms of
this Agreement and any other Loan Document, the terms of the other Loan Document
shall prevail.

7.7 USA Patriot Act Notice. Bank is subject to the USA Patriot Act and hereby
notifies Borrower that pursuant to the requirements of that Act, Bank is
required to obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow Bank to identify Borrower in accordance with that
Act.

7.8 Construction. The section and subsection headings herein are for convenient
reference only and shall not limit or otherwise affect the interpretation of
this Agreement.

7.9 Amendments. This Agreement may be amended only in writing signed by all
parties hereto.

7.10 Counterparts. Borrower and Bank may execute one or more counterparts to
this Agreement, each of which shall be deemed an original, but all such
counterparts when taken together, shall constitute one and the same agreement.

7.11 Notices. Any notices or other communications provided for or allowed
hereunder shall be effective only when given by one of the following methods and
addressed to the parties at their respective addresses and shall be considered
to have been validly given (a) upon delivery, if delivered personally, (b) upon
receipt, if mailed, first class postage prepaid, with the United States Postal
Service, (c) on the next business day, if sent by overnight courier service of
recognized standing, or (d) upon telephoned confirmation of receipt, if
telecopied or e-mailed. The addresses to which notices or demands are to be
given may be changed from time to time by notice delivered as provided above.

7.12 Integration Clause. Except for the other Loan Documents, this Agreement
constitutes the entire agreement between Bank and Borrower regarding the Loan,
and all prior oral or written communications between Borrower and Bank shall be
of no further effect or evidentiary value.

THIS AGREEMENT is executed on behalf of the parties by their duly authorized
representative(s) as of the date first above written.

 

WD-40 COMPANY By:  

/s/ GARRY O. RIDGE

Garry O. Ridge, President / CEO

 

Page 8



--------------------------------------------------------------------------------

By:  

/s/ JAY REMBOLT

Jay Rembolt, Vice President / CFO Address: WD-40 Company 1061 Cudahy Place San
Diego, CA 92110 Mailing Address: WD-40 Company P.O. Box 80607 San Diego, CA
92138-0607 Telecopier: 619.275.5823 Telephone: 619.275.9316 UNION BANK OF
CALIFORNIA, N.A. By:  

/s/ GLENN A. FORTIN

Glenn A. Fortin, Vice President By:  

/s/ PAUL MOYER

Paul Moyer, Vice President Address: Union Bank of California San Diego Corporate
Banking 530 B Street, Fourth Floor San Diego, CA 92101 Telecopier: 619.230.3766
Telephone: 619.230.3380

 

Page 9